

117 HRES 25 IH: Directing the Committee on Ethics to investigate, and issue a report on, whether any and all actions taken by Members of the 117th Congress who sought to overturn the 2020 Presidential election violated their oath of office to uphold the Constitution or the Rules of the House of Representatives, and should face sanction, including removal from the House of Representatives.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 25IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Ms. Bush (for herself, Ms. Pressley, Ms. Ocasio-Cortez, Mr. Bowman, Ms. Omar, Ms. Tlaib, Mr. Jones, Mr. Pascrell, Ms. Adams, Ms. Barragán, Ms. Clarke of New York, Ms. Chu, Mr. Cicilline, Mr. Cooper, Mr. Connolly, Mr. Danny K. Davis of Illinois, Mrs. Demings, Mr. DeSaulnier, Ms. Escobar, Mr. Espaillat, Mr. Evans, Mr. García of Illinois, Mr. Gomez, Mr. Hastings, Mr. Horsford, Mr. Huffman, Mr. Johnson of Georgia, Mrs. Kirkpatrick, Ms. Lee of California, Mr. Lieu, Mr. McNerney, Ms. Moore of Wisconsin, Ms. Newman, Mr. Payne, Ms. Pingree, Mr. Pocan, Mr. Rush, Ms. Schakowsky, Ms. Speier, Mr. Sires, Mr. Takano, Mr. Torres of New York, Ms. Velázquez, Ms. Williams of Georgia, Ms. Wilson of Florida, Mr. Vargas, Ms. Jacobs of California, and Mr. Kahele) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONDirecting the Committee on Ethics to investigate, and issue a report on, whether any and all actions taken by Members of the 117th Congress who sought to overturn the 2020 Presidential election violated their oath of office to uphold the Constitution or the Rules of the House of Representatives, and should face sanction, including removal from the House of Representatives.Whereas nearly 160,000,000 people, or two-thirds of the United States voting population, voted in the November 2020, presidential election, electing President-elect Joseph R. Biden Jr. and Vice President-elect Kamala Harris, with the highest turnout in over 120 years;Whereas despite losing the popular vote by more than 7,000,000 votes, Donald J. Trump, together with Republican Members of Congress, have commenced a near daily assault on the legitimacy of the 2020 election that includes filing frivolous lawsuits seeking to have election results invalidated and the outcome overturned, and making unsubstantiated claims of systematic election and voter fraud;Whereas in a politically motivated and last-ditch effort to overthrow the election, over 140 Members of Congress, led by Representative Mo Brooks of Alabama, Senator Josh Hawley of Missouri, and Senator Ted Cruz of Texas, have taken unprecedented steps to defy the will of the American people who overwhelmingly voted for President-elect Joe Biden and Vice President-elect Kamala Harris by voting against the certification of the votes of the Electoral College;Whereas the decision by Republican Members of Congress to join efforts to invalidate votes in Arizona, Georgia, Michigan, Pennsylvania, and Wisconsin suppresses the votes of millions of people, including Black, Brown, and Indigenous people who turned out in historic numbers to deliver this victory to President-elect Joe Biden and Vice President-elect Kamala Harris;Whereas turnout of Black, Brown, and Indigenous voters was astounding considering the extraordinary COVID–19 pandemic that has stunted organizing in communities across the country, along with exhaustive delays in poll centers, mass closure of polling precincts in predominantly Black, Brown, and Indigenous communities, and deliberate efforts to discount mail-in ballots and spread misinformation on vote by mail;Whereas refusing to concede the outcome of the 2020 Presidential election and raising baseless allegations of fraud in States in which Black, Brown, and Indigenous people have been instrumental to the election outcome suggests racial animus and a continuation of efforts by Republican Members of Congress to disenfranchise Black, Brown, and Indigenous voters;Whereas senseless attacks on the results of the 2020 Presidential election that seek to question the credibility of and will of Black, Brown, and Indigenous voters betrays the text and spirit of the Constitution of the United States, which each Member swears to support and defend, and violates the Rules of the House of Representatives, which explicitly forbid Members from committing unbecoming acts that reflect poorly on our chamber;Whereas section 3 of the Fourteenth Amendment to the Constitution posits that no individual can serve in the House of Representatives who has engaged in disloyalty or sedition against the United States, stating, No person shall be a Senator or Representative in Congress, or elector of President and Vice President, or hold any office, civil or military, under the United States, or under any state, who, having previously taken an oath, as a member of Congress, or as an officer of the United States, or as a member of any state legislature, or as an executive or judicial officer of any state, to support the Constitution of the United States, shall have engaged in insurrection or rebellion against the same, or given aid or comfort to the enemies thereof.; Whereas clause 1 of rule XXIII of the Rules of the House of Representatives states, A Member, Delegate, Resident Commissioner, officer, or employee of the House shall behave at all times in a manner that shall reflect creditably on the House.;Whereas each Member of the House of Representatives must be dedicated to the United States, the Constitution of the United States, the Rules of the House of Representatives, and upholding the oath of office;Whereas efforts by Republican Members of Congress to denounce the votes of millions of Americans is a continuation of Jim-Crow era measures to suppress Black, Brown, and Indigenous voters;Whereas House Republicans have refused to vote in support of voter protections aimed at supporting disenfranchised Black, Brown, and Indigenous voters, including H.R. 1, the For the People Act and H.R. 4, the John Lewis Voting Rights Advancement Act, in the 116th Congress, and the Republican Senate majority has been a legislative graveyard for these critical efforts to empower and expand voting rights for the American people;Whereas the House must rebuke the relentless assault on foundational democratic principles at the heart of our representative democracy and implement measures to protect the will of American voters by abolishing the electoral college, providing resources and funding for poll centers in predominantly Black, Brown, and Indigenous communities, restoring key pieces to protect voters that were gutted in the Shelby v. Holder Supreme Court decision, and overturning Federal felony disenfranchisement laws; andWhereas efforts by Members of Congress, regardless of party, that seek to undermine our democracy, disenfranchise Black, Brown, and Indigenous voters, erode faith in the Federal Government, and attack the popular will of the American public without merit must be condemned, and those Members should be held accountable for their actions: Now, therefore, be itThat—(1)the Committee on Ethics shall investigate, and issue a report on, whether any and all actions taken by Members of the 117th Congress who sought to overturn the 2020 Presidential election violated their oath of office to uphold the Constitution or the Rules of the House of Representatives, and should face sanction, including removal from the House of Representatives; and(2)the House of Representatives condemns all targeted and malicious efforts to disenfranchise Black, Brown, and Indigenous voters.